Citation Nr: 0303638	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  94-46 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, denied 
entitlement to service connection for hearing loss as a well 
grounded claim had not been submitted.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1994.  A copy of the transcript has 
been associated with the claims file.  

The Board, in a November 2000 decision, affirmed the denial 
of entitlement to service connection for hearing loss.  The 
Board's decision was appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  CAVC vacated and 
remanded the Board's decision in an order dated in May 2001 
pursuant to a motion for remand by the Secretary of VA to 
ensure compliance with recent legislation enacted while the 
veteran's appeal was pending at the CAVC.  See Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

The report of the September 2002 VA examination report 
appears to raise a claim of entitlement to service connection 
for tinnitus.  This issue has been neither procedurally 
prepared nor certified for appellate review, and is referred 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran is presumed to have engaged in combat.




2. The competent and probative evidence establishes that 
bilateral hearing loss is related to active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(as amended, 67 Fed. Reg. 67,792-3 (November 7, 2002), 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter:  Duty to assist and duty to notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and a supplemental statement of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  Further, he has obtained representation and 
his representative has prepared argument on his behalf.

The appellant has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA could 
obtain the evidence for him.  A VA C&P examination has been 
provided and a medical opinion has been obtained.  

Although the veteran's claim was initially denied as not well 
grounded, the claim has had further development and will now 
be adjudicated on the merits.

The veteran received notice of the VCAA through the pleadings 
related to his appeal of a prior Board decision to the CAVC.  

In September 2002 the Board advised the appellant that an 
examination was to be scheduled, of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran replied in September 2002 and stated his belief 
that he was examined at a VA hospital in Sepulveda, CA in the 
early 1970s.  The Board finds that further development for 
these records is not needed in light of the favorable 
decision based on the evidence of record.  He also submitted 
duplicate copies of evidence previously submitted.  He 
further stated that he could not remember other treatment.    

More specifically, the Board notes that the RO notified the 
veteran by letter dated in December 2001 of the evidence 
needed to establish entitlement and VA's duty to assist to 
obtain evidence to support his claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the RO would only serve to 
further delay resolution of his claim.  See Bernard, supra.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§§ 3.303(a), 3.304.

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  However, the law does not create a presumption of 
service connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (as amended, 67 Fed. Reg. 67,792-3 (November 7, 
2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2002).  

The CAVC has further held that 38 C.F.R. § 3.385, "does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service."  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).


As stated by the CAVC, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Where the regulatory threshold requirements for impaired 
hearing are not met until several years after service 
separation, the Board observes that the record must establish 
exposure to disease or injury during active military service, 
which would adversely affect the veteran's auditory system, 
and post-service audiological findings that meet the criteria 
of 38 C.F.R. § 3.385.  

If the veteran had "normal" hearing upon his discharge, but 
developed hearing loss measurably to the criteria stated in 
38 C.F.R. § 3.385, and if the veteran can now establish a 
causal relationship between his hearing loss and service, 
service connected benefits will be granted.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002)


Factual background and Analysis

The veteran filed his initial claim for compensation for 
hearing loss on March 1, 1994.  The evidence of record 
reflects that the RO requested service medical records 
pertaining to the veteran through the National Personnel 
Records Center (NPRC) and received verification that no 
medical records, including personnel records were on file at 
NPRC and were presumed lost in the 1973 fire at the NPRC in 
St. Louis, Missouri.  Therefore, VA has a heightened duty to 
explain its findings and conclusions, and to consider 
carefully the benefit-of the-doubt rule.  Pruitt v. 
Derwinski, 2Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The analysis set forth below, 
therefore, was undertaken pursuant to the duties and 
obligations set forth in Pruitt, Id. and O'Hare, Id.

The veteran's DD-214 reflects that he served in Korea, as a 
field clerk in the infantry [K Co., 38th Inf.], earning among 
other awards, the Combat Infantryman Badge.  Service records 
including a 201 file are unavailable and presumed to have 
been lost due to fire according to the NPRC, which has 
certified that he had 10 months, 19 days of service outside 
the United States.

With regard to his alleged hearing loss, on a VA 
psychological evaluation in May 1994, the veteran stated that 
on his return from Korea, he had been a rifle instructor 
working "side by side for three months".  

He further described his military occupational specialty as 
"combat infantry rifleman", during which he said he had fired 
a weapon in a combat situation and had been fired upon.  He 
gave similar responses on a VA psychiatric assessment also in 
May 1994.  No reference was made to care since service for 
hearing loss.

At a personal hearing before a Hearing Officer held at the RO 
in November 1994, the veteran testified that he had been 
exposed to severe noise from rifle fire overseas and in the 
United States after Korea when he was an M1 rifle instructor.  

He did not recall wearing ear protectors.  He had noticed 
some loss of hearing before he got out of service but had not 
reported it.  He had not had testing on his separation 
physical, but he knew his hearing acuity at separation was 
less than it had been at entrance. 

He thought that he had also had hearing trouble in the year 
after separation from service, but had not done anything 
about it.  The last time he had taken a hearing test was 3-4 
years before when someone was trying to sell him an expensive 
hearing aid.  He described his current hearing loss and 
tinnitus.  He had not had significant noise exposure at work 
since service.  He testified that he had been told in the 
1960's he had 15 percent hearing loss, which continued and 
was bothersome. 

The veteran submitted a private audiological report dated in 
October 2001 that was not interpreted.  He also submitted a 
lay statement from a high school classmate who recalled that 
the veteran had perfect pitch at school and that he was 
unable to continue his musical aspiration at college when he 
returned from Korea.  In addition, he submitted a September 
2001 letter from a private chiropractor who had treated the 
veteran for over thirty years and noted that his problem with 
hearing loss had not improved.  Based on the veteran's 
history he had no problem prior to service but did at 
discharge.  

The veteran has a current hearing loss disability for VA 
compensation purposes, as defined at 38 C.F.R. § 3.385.

On a VA audiological evaluation in September 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
85
LEFT
25
25
65
80
80

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 percent in the left ear.

This evaluation documents an auditory threshold of 40 
decibels or greater in three frequencies bilaterally and 
speech recognition scores using the Maryland CNC Test less 
than 94 percent bilaterally.  38 C.F.R. § 3.385 (2002).  

Thus, the claim for entitlement to service connection turns 
to the question of whether the competent and probative 
evidence establishes that bilateral hearing loss was incurred 
in or aggravated by the veteran's active service, despite 
first being diagnosed post-service.  That question involves 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

Since a presumption of combat exposure liberalizes the modes 
of proving entitlement to service connection, the Board must 
first determine whether the veteran engaged in combat.  See 
Jensen v. Brown, 19 F.3d 1413 (1994).

There exists no doubt that the veteran served in combat, as 
he is a recipient of a Combat Infantryman Badge.  He has also 
been granted service connection for PTSD based upon his 
combat induced stressors.  With the presumption of combat 
having been established, satisfactory lay or other evidence 
of injury consistent with the circumstances of service must 
be accepted by the Secretary as proof of service incurrence, 
unless rebutted through clear and convincing evidence.  38 
U.S.C.A. § 1154(b). 

Even so, the veteran is still required to show evidence of a 
current disability and a link between current disability and 
service.  Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability or whether that present disability is 
linked to service.  See Clyburn v. West, 12 Vet. App. 296, 
303 (1999).

In several submissions, at examinations and in his testimony, 
the veteran has stated that he was exposed to noise from 
gunfire and bombs during combat in Korea and later as a rifle 
instructor.  He has also stated that hearing loss began 
shortly after service and had continued to the present.

In support of the veteran's statement, the competent medical 
opinion of the September 2002 VA examiner noted that it was 
as likely as not that the veteran's hearing loss and tinnitus 
were caused by the reported noise exposure in the service.  

The Board finds that this medical opinion in combination with 
the lay evidence is sufficient to establish that the current 
hearing loss is related to military service.

Despite the lack of in-service findings of hearing loss or 
hearing loss within the first post-service year, see Hensley, 
supra, the evidentiary record establishes entitlement to 
service connection for the currently claimed disability. 

Acoustic trauma from close-proximity to gunfire and bombs is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, and the record does not contain clear 
and convincing evidence to the contrary, such as significant 
post-service hearing loss injury or extended occupational 
exposure to loud noises, or other evidence that would tend to 
rebut in-service incurrence.  

Based on the above analysis, the Board finds that the 
evidence has established that the veteran's current bilateral 
hearing loss is the result of his in-service noise exposure.  
Therefore, his bilateral hearing loss must be found to be 
service-connected.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

